Title: To Thomas Jefferson from Gouverneur Morris, 16 March 1791
From: Morris, Gouverneur
To: Jefferson, Thomas


Paris, 16 Mch. 1791, Since his of the 26th “the Assembly have taken another Step in the same disagreable Road” described there, depriving all ships other than those built in France of the privilege of French bottoms. This, added to the other decrees already noticed, produces much sensation among the few Americans settled in French ports.—He encloses copy of the note he gave to Lafayette. “He told me in conversation when I urged his Interference that by so doing he should injure us  because his Enemies had already voted against us contrary to their general Opinions meerly to vex and injure him.”
